DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ANDRE WITHERSPOON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                   Nos. 4D19-2503 and 4D19-2689

                          [October 22, 2020]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Glenn D. Kelley, Judge; L.T. Case Nos.
502017CF011340A and 502016CF010088A.

  Michael Salnick of Law Offices of Salnick & Fuchs PA, West Palm
Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.